Citation Nr: 1704278	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

On his VA Form 9, the Veteran checked the box indicating his desire for a Board hearing before a Veterans Law Judge, sitting at the RO.  The Veteran was scheduled for a hearing to be held on October 26, 2016; however, the Veteran failed to report.  Notice of the hearing was returned as undeliverable.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the instant case, the Veteran has failed to report to several VA examinations scheduled in connection with his claim of service connection for an acquired psychiatric disorder.  In this regard, the Board notes that if a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655(a) (2016).  Paragraph (b) further provides, in pertinent part : "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

Although the Veteran failed to report for his scheduled examinations, a review of the record raises a question as to whether VA has an accurate address for the Veteran.  Indeed, numerous documents mailed to the Veteran at addresses in Haddon Heights, New Jersey, and in Lindenwood, New Jersey, have been returned as undeliverable.  Further, when the Veteran was first scheduled for a VA examination, the address on file at the VA Medical Center (VAMC) differed from the address on file at the RO.  Notably, the letter sent to the Veteran informing him of the date and time of his examination is not of record, so the Board has no way to confirm what address that notification letter was sent to.  Furthermore, it would appear that VA did at some point have a valid address for the Veteran, as the Veteran received his rating decision and statement of the case (SOC) as evidenced by the fact that he filed a notice of disagreement and VA Form 9.  The Board points out that the address provided by the Veteran on his VA From 9, dated in December 2011, differs from the address listed on the February 2013 VA examination request, which address was the also used to send correspondence to the Veteran that was returned as undeliverable in April 2012.

In this regard, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 311.  In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the United States Court of Appeals for Veterans Claims (Court) indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.  Although absence of copies of the VAMC examination scheduling letters in the claims file does not necessarily preclude application of the presumption that the Veteran received proper notice, see Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004), in the instant case there is an indication that the notice may have been sent to an incorrect mailing address.

The Board acknowledges that the RO did make attempts to verify the Veteran's current address.  A March 2013 report of general information indicates that a VA employee attempted to contact the Veteran, but that one telephone number on file was out of service and there was no answer at the other telephone number.  There is no indication that a message was left or that follow-up attempts to contact the Veteran via telephone were made.  Pursuant to VBA's Adjudication Procedure Manual, M21-1 Manual Rewrite (M21-1MR), then in effect, the RO also queried the Social Security Administration to determine whether they had a more current address for the Veteran.  See Web/HTML Documents, received April 30, 2014.  (Parenthetically, the Board notes that the M21-1MR has now been incorporated into the VA Adjudication Procedures Manual "Live Manual".)  Notably, that section of the M21-1MR provided for several other steps to take to attempt to identify a correct or more correct address, one of which is to "[u]tilize web-based, address locater service, to include those for which VA pays a fee for access, to search for a current mailing address."  Id.  There is no indication in the record that this was done.  

In the instant case, the Board cannot conclude, based on the record before it, that the letters notifying the Veteran of his scheduled examinations were sent to the correct addresses at the times they were sent.  Furthermore, although the Veteran has a duty to keep VA informed of his current address, procedures are in place for attempting to obtain a current address for undeliverable, essential mail.  Although some procedures were followed, there exist additional measures that were not undertaken.  Accordingly, the Board finds that rather than adjudicate the Veteran's claims of service connection for an acquired psychiatric disorder, based on the evidence currently of record, as directed to do so by 38 C.F.R. § 3.655(b), a remand for the AOJ to make additional attempts to verify the Veteran's address and to ensure that he is properly notified of his scheduled examination is the more appropriate course of action in this case.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Undertake additional efforts to obtain the Veteran's current address or a forwarding address, to include requesting any such information from his accredited representative.  This effort should include all identified steps in any VA procedure manual, to include utilizing a web-based, address locater service, to include those for which VA pays a fee for access.  (If such fee-based services are no longer authorized, this should be clearly documented in the file.)  All efforts taken to obtain a current address for the Veteran should be clearly noted and documented in the Veteran's claims file.

2.  If the Veteran's correct address is retrieved, take appropriate steps to schedule the Veteran for a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.

3.  If a correct address is obtained, consider whether the Veteran should be afforded another opportunity to testify at a Board hearing.  (As noted above, the Veteran failed to report for his scheduled hearing, but notice of that hearing had been returned as undeliverable.)

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

